Title: To Thomas Jefferson from C. W. F. Dumas, 22 November 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 22 Nov. 1787. Reminds TJ of the suggestion he made in his letter of 23 Oct. that he be sent to Brussels to negotiate a treaty of amity and commerce with the emperor; has just received information from a reliable source which leaves no doubt of the success of the mission; suggests that he be given a letter to the governor affirming that it is TJ’s wish, “fondé sur la connoissance qu’Elle a des sentimens des Etats-Unis pour Sa Majesté Impériale et pour les Nations sous son obeissance,” that Dumas negotiate a treaty, based on the terms of the treaties already existing between the United States and other powers; this treaty, when agreed upon, could be concluded by TJ and the emperor’s minister, either at Paris or Brussels; is not certain whether TJ’s authority to negotiate a treaty is still in force; but, if not, TJ could start proceedings to secure the necessary powers to conclude the treaty while the negotiations are in progress. The cost of such a mission would be moderate; his sojourn in Brussels would be approximately six weeks; he would be introduced without formality and the negotiations would be secret; when the treaty was agreed upon it would take two or three days to convey it to TJ, unless he prefers to receive it through the imperial ambassador in Paris. The importance and utility of such a treaty is obvious—“Ostende, &c. Fiume et Trieste, la protection de l’Empereur et son Pavillion par la Méditerranée surtout, specialement contre Alger et dans les Ports Ottomans, les Traités que celui-ci occasionnera avec les autres Puissances Italiennes.” Hopes TJ will not wait to consult Congress before he replies because time is precious. A brief absence from The Hague, where he can now be of no service, would greatly alleviate his miserable state; but he would not suggest the mission if he were not convinced of its utility. The situation in Holland has not changed since his last letter.
